 In the Matter of SwrFT & COMPANYandINDEPENDENT MEAT PACKERSASSOCIATION (UNAFFILIATED )Cage No. R-3674SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 6, 1943On June 25,1942, the National Labor Relations Board issued a Deci-sion and Direction of Election in the above-entitled proceeding.,,OnJuly 7, 1942, the Board issued a Supplemental Decision and Amend-ment to Direction of Election.2 Pursuant to the Direction of Election,as amended, an election by secret ballot was conducted on July 24,1942, under the direction and supervision of the Regional Director forthe Eighth Region (Cleveland, Ohio). On July 27, 1942, the RegionalDirector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report. On July 29,1942,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, Local No. 495, herein called the A. F. of L., filed objectionsto the conduct of the ballot and the Election Report.On September3, 1942, the Regional Director issued a Report on Objections.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------627Total ballots cast-----------------------------------------532Total ballots challenged ---------------- --------------------15Total blank ballots----------------------------------------1Total void ballots-----------------------------------------7Total valid votes counted----------------------------------509Votes cast for IndependentMeatPackersAssociation(IMPA) -----------------------------------------------325Votes cast for Butchers Union No. 495 (AFL) ---------------176Votes cast for neither of the organizations------------------8141 N. L.R. B. 1251.z 42 N. L. R. B. 108.47 N. L.R. B., No. 47374 SWIFT & COMPANY375On December 19, 1942, the Board, having duly considered the mat-ter, referred the proceedings to the Regional Director for the purposeof a hearing on one of the objections. Pursuant thereto a hearing washeld on Jall'uary 15, 1943, at Cleveland, Ohio, before John R. Hill,Trial Examiner.The Company, Independent Meat Packers Associa-tion, herein called the Independent, and the A. F. of L., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and td introduce'evidence bearingon the issue.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTThe A. F. of L. contends that by the acts and conduct of one Free-man, an employee of the Company and an adherent of the Independ-ent, the employees were deprived of their free choice of representatives.The evidence indicates that during the morning of the election Free-man stood directly across the street from the polling place.The Boardagent in charge of the election requested Freeman to leave, whichFreeman did immediately. There is no evidence that on this occasionFreeman talked to, approached, or handed out leaflets to any em-ployees.About 5 minutes after this incident the Board agent receiveda report that Freeman was still within 300 feet of the polling place.8Thereupon a Board agent, accompanied by an observer from the Inde-pendent and the A. F. of L., approached Freeman and obtained hisremoval from the restricted area.At the time of the latter incidentFreeman was standing just within the prescribed area.Freeman wasnot seen within the prohibited area during the remainder of the daynor were any further complaints about his actions received by anyBoard agents.We find that the conduct of Freeman under the cir-cumstances herein described does not constitute interference with theconduct of the election.The objections of the A. F. of L. are herebyoverruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIEDthat Independent Meat Packers Association(Unaffiliated) has been designated and selected by a majority of all8All parties agreed prior to the election that no electioneering would be permitted withina 300-foot radius of the polling place. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees at the Cleveland, Ohio, plantof Swift & Company, excluding supervisory employees, office workers,salesmen,truck drivers, watchmen, the matron, and the bricklayer, astheir representative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Independent Meat Packers Asso-ciation (Unaffiliated) is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.